[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                              FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          APRIL 28, 2011
                             No. 10-12201
                                                           JOHN LEY
                                                             CLERK

              D. C. Docket No. 8:08-cv-01227-JSM-EAJ

KLEIN & HEUCHAN, INC.,
a Florida corporation,

                                              Plaintiff-Counter Defendant-
                                              Appellee,

                                versus

COSTAR REALTY INFORMATION, INC.,
a Foreign Corporation,
COSTAR GROUP, INC.,
a Foreign corporation,

                                              Defendants-Counter-
                                              Claimants-Appellants.



              Appeal from the United States District Court
                  for the Middle District of Florida


                           (April 28, 2011)
Before DUBINA, Chief Judge, HILL, Circuit Judge, and GOLDBERG,* Judge.

PER CURIAM:

       Appellant CoStar Realty Information, Inc. appeals the judgment of the

district court following a bench trial that Klein & Heuchan, Inc. was not

vicariously liable or liable for contributory copyright infringement based on an

employee’s copyright infringement.

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the final judgment of the district court based

on its findings of fact and conclusions of law incorporated in its final judgment

filed on April 20, 2010.

       AFFIRMED.




       *
        Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting
by designation.

                                               2